DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see first paragraph on page 9 of Remarks, filed 10/22/20, with respect to claims 1, 2, 8, and 13 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 2, 8, and 13 have been withdrawn. 
Claim Rejections - 35 USC § 102 & 103
Applicant's arguments filed 10/22/20 have been fully considered but they are not persuasive.
Regarding claim 14, the Applicant argues that “That is, the triggering events occurring on the External Pulse Triger Input 34, the alleged start signal, is synchronized with the clock signal C120, the alleged clock signal, which is NOT "wherein the clock unit is synchronized to one of the start signal and a signal related to the start signal" as recited in claim 14.” (last paragraph bridging pages 7 and 8, Remarks filed on 10/22/20)
The Examiner disagrees with the Applicant’s interpretation of Desbiens. Contrary to the Applicant’s arguments, Desbiens explicitly discloses that “the purpose of the Sync module is to synchronize the triggering events occurring on the External Pulse Trigger input with one clock in the Controller, and consequently, with all other clocks therein ([0106])” In other words, the External Pulse Trigger Input 34 and the clock signal C120 are synchronized to each other by the Sync module and consequently the clock signal .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Desbiens et al. (US PG Pub 2014/0218791 A1) (04/09/19 IDS).
Regarding claim 14, Desbiens discloses a method of generating laser pulses (FIG. 9a), the method comprising: 
outputting data (SD, FIG. 9a) from a pulse shape repository (38, FIG. 9a) to a digital/analogue converter (DAC) (FIG. 9a) in response to a start signal (34, FIG. 9a); 
generating an output pulse (SeedP, FIG. 9a) in the DAC based on a clock signal (C60/C120/C240/C480, FIG. 9a) from a clock unit (Clock, FIG. 9a); and 
outputting the output pulse (FIG. 9a), 
wherein the clock unit is synchronized to one of the start signal and a signal related to the start signal (the clock signal C120 is synchronized with the start signal 34 via Sync module, FIG. 9a, [0106]).
Regarding claim 15, Desbiens discloses the data comprises a digitally encoded pulse shape ([0109]).
Regarding claim 20, Desbiens discloses outputting the output pulse comprises: outputting the output pulse to a driver (Seed Driver, FIG. 9a) for a laser diode (Seed Laser, FIG. 9a), wherein the output pulse controls the driver for the laser diode (FIG. 9a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Desbiens et al.
Regarding claim 18, Desbiens has disclosed the method outlined in the rejection to claim 14 above except generating the start signal by a pulse generator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method with generating the start signal by a .
Allowable Subject Matter
Claims 1, 2, and 4-13 allowed.
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, and 4-13
The cited prior art fails to disclose or suggest “the clock unit comprises a reset connection connected to the start signal path” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (see first paragraph on page 9 of Remarks filed on 10/22/20). Therefore, claim 1 is allowable over the cited prior art and dependent claims 2 and 4-13 are also allowable as they directly or indirectly depend on claim 1.
Claim 16
The cited prior art fails to disclose or suggest “the clock signal is generated by a resettable frequency divider of the clock unit” as recited in claim 16. In particular, the cited prior art is silent regarding the clock unit having any resettable frequency divider. Therefore, claim 16 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19
The cited prior art fails to disclose or suggest “generating, by a first pulse generator, the signal related to the start signal, the clock unit being synchronized to the signal related to the start signal; and generating, by a second pulse generator, the start signal based on the signal related to the start signal” as recited in claim 19. In particular, the cited prior art fails to disclose generating a signal based on a second pulse generator downstream of a first generator for generating a signal based on a start signal. Therefore, claim 19 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.